223 F.2d 357
Frank DI GIOVANNI, Appellant,v.UNITED STATES of America, Appellee.
No. 12543.
United States Court of Appeals District of Columbia Circuit.
Argued June 17, 1955.
Decided June 23, 1955.

Appeal from the United States District Court for the District of Columbia. James W. Morris, Judge.
Mr. T. Emmett McKenzie, Washington, D. C., for appellant.
Mr. Samuel J. L'Hommedieu, Jr., Asst. U. S. Atty., with whom Messrs. Leo A. Rover, U. S. Atty., Lewis Carroll and Arthur McLaughlin, Asst. U. S. Attys., were on the brief, for appellee.
Before WASHINGTON, DANAHER and BASTIAN, Circuit Judges.
PER CURIAM.


1
We find no prejudicial error in this appeal from conviction for violation of the Federal narcotics laws. 26 U.S.C. § 2553a, and 21 U.S.C. § 174.


2
Affirmed.